Citation Nr: 1531103	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  06-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis, on an extraschedular basis. 

2.  Entitlement to an initial compensable rating for service-connected right mallet toes on an extraschedular basis. 

3.  Entitlement to an initial rating higher than 30 percent for service-connected irritable bowel syndrome (IBS) on an extraschedular basis. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.A.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to February 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Detroit, Michigan currently has jurisdiction of this appeal. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2007 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

In February 2008, the Board remanded the claims seeking initial higher ratings for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis, right mallet toes and IBS for additional development.  In May 2011, the Board denied initial higher ratings for service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis, right mallet toes and IBS on a scheduler basis, but remanded the matters for further development on an extraschedular basis as well as expanded the appeal to include the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final preliminary matter, the Board notes that in addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files associated with her appeal.  In this regard, with the exception of additional VA treatment records located in Virtual VA and a May 2015 brief from the Veteran's representative located in VBMS, the remaining documents in these files are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis; there has been no showing of marked interference with employment or frequent periods of hospitalization.

2.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the service-connected right mallet toes; there has been no showing of marked interference with employment or frequent periods of hospitalization.

3.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the service-connected IBS; there has been no showing of marked interference with employment or frequent periods of hospitalization.

4.  The Veteran's service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation


CONCLUSIONS OF LAW

1.  The criteria for assignment of an extraschedular rating for the Veteran's service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

2.  The criteria for assignment of an extraschedular rating for the Veteran's service-connected right mallet toes have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

3.  The criteria for assignment of an extraschedular rating for the Veteran's service-connected IBS have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Veteran appealed the propriety of the initially assigned ratings for her disabilities on appeal from the original grant of service connection in the April 2005 rating decision.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for her disabilities, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board observes that March 2008 and June 2011 letters advised the Veteran of the evidence and information necessary to substantiate her claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that the notices were provided after the initial rating decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including her Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   Importantly, in a March 2013 statement, the Veteran indicated that she had no further information to submit.  

Additionally, the Veteran was most recently afforded a VA examination in July 2011 to evaluate the severity of her service-connected disorders and to determine the functional impact of such disorders.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board recognizes that the Veteran's representative argued that the Veteran should be afforded a new VA examination since it had been 44 months since the last examination.  Nevertheless, a new examination is not required simply because of the time which has passed since the last examination.  VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In the instant case, the Veteran has not asserted, and the evidence does not show, that her symptoms have materially worsened since the July 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination is adequate to adjudicate the Veteran's claims and no further examination is necessary.

Moreover, in December 2007, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2007 hearing, the undersigned noted the issues on appeal and information was solicited regarding the Veteran's contentions.  Specifically, the undersigned requested further information concerning the severity of the Veteran's symptoms for the disabilities at issue as well as the resulting functional impairment.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board subsequently remanded the case so that additional evidence could be obtained, to include outstanding treatment records and VA examinations.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Finally, the Board finds that there was substantial compliance with the February 2008 and May 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in February 2008 directed the AOJ to reissue a December 2012 supplemental statement of the case, which was done in January 2009.  Further, in February 2008 and May 2011, the Board directed the AOJ to send the Veteran VCAA notices, obtain additional VA and private treatment records and VA examinations.  In May 2011, the AOJ was also directed to request Social Security Administration (SSA) and employer information as well as refer the Veteran's claims to the Director of Compensation and Pension for extraschedular consideration.  As noted above, additional VCAA notices were sent in March 2008 and June 2011.  Moreover, additional VA treatment records were obtained and information concerning private treatment, SSA information and employer information was also requested.  

Further, as noted above, the Veteran was most recently afforded a VA examination in July 2011 to address the current severity of her service-connected disorders and functional impact that is adequate for appellate review.  Moreover, the case was referred to the Director of Compensation and Pension and a response was received in March 2014.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Extraschedular Consideration

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In the June 2011 rating decision, the Board determined that the Veteran was receiving the maximum scheduler evaluation for right hallux valgus with degenerative joint disease, bursitis, and exostosis under 38 C.F.R. § 4.71a, Diagnostic Code 5280 and for IBS under 38 C.F.R. §4.114, Diagnostic Code 7319.  Moreover, a higher scheduler rating was not warranted for right mallet toes under 38 C.F.R. § 4.71a, Diagnostic Code 5282 as there was no evidence of that all her toes were hammertoes.  The Board also determined no other diagnostic codes were applicable.  As the Veteran had reported difficulty working due to her service-connected disabilities, the Board remanded the case for extraschedular consideration.   

In sum, VA treatment records and VA examinations observed that the Veteran reported chronic right foot pain that was worse if she was on her feet for too long.  These records also showed that she experienced alternating diarrhea and constipation as well as abdominal pain.  

On remand, the Veteran was afforded a VA examination in July 2011 to assess the severity of her service-connected right hallux valgus, right mallet toes and IBS as well as to address the functional impairment caused by such disorders.  The claims file was reviewed.  The Veteran reported having to wear custom made orthotics for her feet; however, she still had pain.  The Veteran reported numbness and spasms.  She could not walk long distances.  Her foot pain was worse especially in cold or weather changes and after long periods of standing.  The Veteran indicated that mallet toes were no longer the problems, but rather the residuals from surgeries that had compounded her foot pains and aches.  The Veteran reported pain, stiffness, fatigability, weakness and lack of endurance.  She also reported that she was able to stand up to one hour, but unable to walk more than a few yards.  The examiner found evidence of painful motion, tenderness, weakness and abnormal weight bearing.  The diagnoses were bilateral pes planus with metatarsalgia (moderate-well controlled with chronic wear of the arch supports), bilateral former hallux valgus with subsequent bunionectomies and resultant degenerative joint disease and exostosis of the first MTP, scars, and right foot neuralgia, recurrent with severe spasms.  The conditions had significant effects on occupation due to lack of stamina, weakness, fatigue and pain.  There was a mild effect on traveling, a moderate effect on exercise and recreation, and a severe effect on sports, but no other effects on daily activities. 

With respect to her IBS, the Veteran reported gas and bloating all the time with bouts of diarrhea and constipation.  She reported that her work was very understanding about her condition and her need to take sick leave.  She reported that she lost 1 to 2 hours per week.  There was no history of hospitalization or surgery.  The total of work lost was three weeks over the last 12 months.  The assessment was IBS with chronic constipation and right lower quadrant abdominal pain.  The examiner observed significant effects on occupation due to pain and increased tardiness and absenteeism.  The examiner indicated that this disorder had a moderate effect on sports and mild effect on recreation and traveling, but no other effects on daily activities. 

The Veteran's representative asserted in the May 2014 brief that the examination was insufficient because the examiner failed to provide an opinion on employment as directed in the Board remand.  The Board directed the examiner to describe the type of employment activities that would be limited by the Veteran's disabilities and determined that there would be significant effects.  As noted above, the examiner did clearly discuss the Veteran's employment and functional impairments.  Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

In March 2014, the VA Director of Compensation and Service determined that the evidentiary record did not support the criteria for an extra-schedular evaluation of IBSD or any other service connected disability because the evidence did not show that the Veteran's condition markedly interfered with employability or caused frequent hospitalizations.  The Veteran stated that she only lost 1-2 hours per week and that her employer understood her need for sick leave.  Therefore, the Director determined that extraschedular entitlement was not warranted.  

The Board observes that the June 2011 VA examination report discussed all of the Veteran's foot disorders.  The Veteran has been awarded separate disability ratings for bilateral pes planus, left hallux valgus with degenerative arthritis, neuralgia of the dorsum right foot, metatarsalgia, right 1st metatarsal and residual surgical scars.  These matters are not currently on appeal.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities on appeal with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Board finds that the service-connected right hallux valgus with degenerative joint disease, bursitis, and exostosis and right mallet toes are addressed by the rating criteria under which such disabilities are rated, as 38 C.F.R. § 4.71a, Diagnostic Code 5280 specifically contemplates severe as well as post-surgical residuals of a hallux valgus and Diagnostic Code 5282 contemplates hammer toes of all toes without claw foot.  As such, the Board finds that the 10 percent rating for right hallux valgus currently assigned contemplates the overall functional loss from the Veteran's symptomatology attributable to her disability, to include pain and limited mobility, as detailed above.  Likewise, a higher rating under Diagnostic Code 5282 is available when there is hammer toe of all toes, which is not the case here.  In its prior decision, the Board previously considered whether the disabilities were more appropriately evaluated under a different diagnostic codes; however, there were no additional symptoms of her service-connected hallux valgus disability or right mallet toes disorder that are not addressed by the rating schedule.  

Moreover, in regards to the Veteran's service-connected IBS, the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7319 clearly address the whole of the symptoms referable to IBS.  The rating criteria contemplate severe symptoms of diarrhea and constipation with more or less constant abdominal distress.  There are no additional symptoms for this disorder.    

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Despite finding that the rating criteria are adequate to evaluate the disabilities on appeal, the Board also finds that there is no evidence of marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board finds that the Veteran has not demonstrated marked interference with employment so as to render impractical the application of the regular rating schedule standards.  Again, at the July 2011 VA examination, the Veteran reported missing three weeks of work due to her disorders over the past 12 months.  Although the examiner observed significant effects on employment, the evidence still showed that the Veteran had only missed three weeks of work over the past 12 months, which cannot be considered marked interference.  Significantly, there has been no showing that such disability picture has produced impairment in earning capacity beyond that reflected in the rating schedule.  Further, there have been no periods of frequent hospitalizations with respect to any of the disabilities.  The Veteran has never been hospitalized for her IBS.  Moreover, the only times she was hospitalized for her feet were in 2001 when she had a bunion removed on her right foot and 2004 when she had left bunion removal while in service.  There is no documentation of any further surgeries or hospitalizations.    

In conclusion, the Board finds that the preponderance of the evidence is against an extra-schedular rating for right hallux valgus with degenerative joint disease, bursitis, and exostosis, right mallet toes and IBS and these claims must be denied.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107(b).  

III. TDIU

The Veteran is also seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for: irritable bowel syndrome, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; left hallux valgus with degenerative arthritis, rated as 10 percent disabling; right hallux valgus with degenerative joint disease, bursitis and exostosis, rated as 10 percent disabling; neuralgia, dorsum right foot, rated as 10 percent disabling; metatarsalgia, right 1st metatarsal associated with right hallux valgus, rated as 10 percent disabling; right mallet toes, rated as noncompensable; Bartholin cyst, rated as noncompensable; surgical scars, 1st metatarsophalangeal, 2nd digit and 3rd digit, right foot, rated as noncompensable; and surgical scars, 1st metatarsophalangeal and distal metatarsal, left foot, also rated as noncompensable.  Her total combined rating is 70 percent.  See 38 C.F.R. § 4.25.  Although the Veteran does not have one disability rated at 40 percent, as her service-connected feet disabilities affect both lower extremities, they may be considered one disability under 38 C.F.R. § 4.16(a).  As such, when combining the Veteran's feet disabilities, she has a 60 percent rating.  As such, the Veteran is found to have at least one disability rated at 40 percent with a combined rating of 70 percent.  Accordingly, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In the instant case, although there is evidence that her service-connected disabilities have significant effects on her occupation, the evidence of record clearly shows that the Veteran is currently employed full time.  In this regard, the July 2011 VA examination report documented that the Veteran was employed full time and that she was not seeking a TDIU.  

Accordingly, as the Veteran is currently employed full time, the evidence simply does not show that she is unable to secure and follow a substantially gainful occupation.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107(b).  


ORDER

An extra-schedular rating for right hallux valgus with degenerative joint disease, bursitis, is denied.

An extra-schedular rating for right mallet toes is denied. 

An extra-schedular rating for IBS is denied. 

A TDIU is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


